PER CURIAM.
This cause is before us on appeal from a judgment and sentence entered after appellant violated his probation for trafficking in cocaine. On appeal, appellant contends that he was denied effective assistance of counsel at the violation of probation hearing based on his counsel’s conflict of interest and that the trial court erroneously sentenced him on trafficking of more than 200 grams of cocaine rather than trafficking of more than 28 grams and less than 200 grams of cocaine. We find appellant’s claim for ineffective assistance of counsel is premature and that, as the State concedes, the trial court improperly sentenced him. The judgment adjudicates appellant guilty of “trafficking in cocaine of more than 28 grams but less than 200 grams.”
Accordingly, we dismiss the appeal on the issue of ineffective assistance of counsel and remand the ease for resentencing.
BOOTH, JOANOS and BARFIELD, JJ., concur.